Dear Dr. Arveson:
You have requested an opinion of this office concerning the use of Minimum Foundation Program (MFP) funds to support pre-kindergarten programs in the public elementary schools of this state.
Article 8, Section 13(B) of the Constitution of 1974 provides in pertinent part:
     The State Board of Elementary and Secondary Education, or its successor, shall annually develop and adopt a formula which shall be used to determine the cost of a minimum foundation program of education in all public city school systems . . .  The legislature shall annually appropriate funds sufficient to fully fund the current cost to the state of such a program as determined by applying the approved formula in order to insure a minimum foundation of education in all public elementary and secondary schools. (Emphasis added)
In a recent Attorney General's opinion, our office opined to support pre-kindergarten programs in the public elementary schools of this state. Attorney General Opinion Number 89-399 was predicated upon the fact that kindergarten is a recognized and required part of the elementary curriculum for city and parish school boards pursuant to LSA-R.S. 17:151.3.
It should be noted that LSA-R.S. 17:221A(1) provides for Compulsory School Attendance for a child from a child's seventh birthday until his seventeenth birthday.  Although the attendance of a child is not required in kindergarten, following the same logic discussed in Opinion 89-399, the use of MFP funds could be used to support the costs associated with the pre-kindergarten programs.
LSA-R.S. 17:24.8 provides that city and parish school boards may develop and offer pre-kindergarten instruction.  Though city and parish school boards are not required to offer pre-kindergarten, it is the opinion of this office that if they do implement such a program, these costs could be supported by MFP funds. Statutory law allows local school boards a great deal of flexibility in determining how state funds may be spent.  See Senate Concurrent Resolution Number 223 Section I(E); cf. LSA-R.S. 17:81.  This is in accordance with Art. 8 § 13(B) of the Louisiana Constitution which mandates that a minimum foundation of education be insured in all elementary and secondary schools.
It should be noted however, that it is the responsibility of the Board of Elementary and Secondary Education to draft the MFP formula and subsequently, the responsibility of the Legislature to adopt any new formula. Both the prior MFP formula as well as the new formula recently adopted by the Legislature do not include pre-kindergarten programs in the count. Obviously, the Board of Elementary and Secondary Education as well as the Legislature elected not to include the students in such programs in determining the amount of funds to be allocated by the State.
In summary, it is the opinion of this office that the MFP is established to maintain a minimum foundation of education in all public elementary and secondary schools.  Therefore, the use of MFP funds to support the cost of pre-kindergarten programs in the public elementary schools of this state would be permissible.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pb 0082p